           Case 2:18-cv-00121-ABJ Document 31 Filed 04/30/21 Page 1 of 1


                                                                                          FILED


                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                                                                                       9:41 am, 4/30/21

Scott J Goldstein                                                                   Margaret Botkins
                                                                                     Clerk of Court
                                    Plaintiff,

vs.                                               Case Number: 18-CV-00121-ABJ

Wyoming Financial Insurance Inc

                                  Defendant.

                      CIVIL MINUTE SHEET STATUS CONFERENCE
✔     Status Conference Only                  ✔   This was a Telephonic Hearing
Date: 04/30/2021      Time: 9:31am - 9:38am         (Telephonic)

       Alan B. Johnson         Becky Harris           Melanie Sonntag         Erica Zeiler
            Judge                 Clerk                  Reporter             Law Clerk
Attorney(s) for Plaintiff(s)   Scott Goldstein

Attorney(s) for Defendant(s)   Robert Walker
Other:
Parties are making progress. Depositions to be completed by the end of May. Mediation
expected to be scheduled for mid-June. Further status to be set for 6/30/21 at 9:30 AM.




WY 51                                                                               Rev. 01/04/2021
